       Case 1:18-cv-00134-BKS-ATB Document 35 Filed 01/15/19 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF NEW YORK



       ELECTRONIC NOTICE OF CIVIL APPEAL & CLERK'S CERTIFICATION



Dear Clerk of the Court,

        Please take notice that on January 15, 2019 the court received a notice of appeal. This
notice serves to inform you of the pending appeal and provides you with the information needed
to process the appeal.

        I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New
York, DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the
documents listed below, and maintained electronically on the court's CM/ECF system and
constitute the Record on Appeal in the below listed action.

        The following documents are not available electronically. Please notify the Albany
Clerk's Office if you need any of the following documents:

Docket No.(s):

                                        IN TESTIMONY WHERE OF, I have hereunto set my hand
                                        and caused the Seal of said Court to be hereto affixed at
                                        the City of Utica, New York, this 15th day of January, 2019.

                                        John M. Domurad, Clerk
                                        U.S. District Court

                                        By:     s/ Helen M. Reese
                                                Deputy Clerk


                                          Case Information

Case Name & Case No.             New York State Rifle & Pistol Association, Inc., et al. v. George P.
                                 Beach, II, et al. 1:18-CV-0134 (BKS/ATB)___
Docket No. of Appeal:              34___
Document Appealed:                 32 & 33___

Fee Status:      Paid X_        Due _           Waived (IFP/CJA) _                  IFP revoked   _
                 Application Attached _         IFP pending before USDJ         _

Counsel:                Retained X_             Pro Se     _

Time Status:            Timely X_               Untimely       _

Motion for Extension of Time:           Granted                    Denied   _

Certificate of Appealability:           Granted      _             Denied   _             N/A     _
